Case 1:19-cv-01692-DDD-STV Document 5 Filed 06/12/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:19-cv-01692-STV

 SBS FRANCHISING, LLC,
                Plaintiff,

 v.

 CHANNEN SMITH,
 CHANNEN COMPANIES, LLC,
 ARETE PROPERTY SERVICES, LLC,
 CRS HOLDINGS LLC, d/b/a STRATUS BUILDING SOLUTIONS,
 MARVIN ASHTON,
 IOWA BUILDING SOLUTIONS, LLC,
 RAUL CUNARRO RODRIGUEZ, a/k/a RAUL CUNARRO,
 POMAIKAI FRANCHISING, LLC, and
 JOE GALLEGOS,

                Defendants.



                        MOTION FOR PRELIMINARY INJUNCTION


          Plaintiff SBS Franchising, LLC (“SBS”), by and through undersigned counsel, hereby

 moves the Court for issuance of a preliminary injunction against Defendants, their agents, servants,

 employees, and others in active concert or participation with them, in the manner set forth in the

 attached proposed Preliminary Injunction. This Motion is based upon Rule 65 of the Federal Rules

 of Civil Procedure and is supported by the accompanying memorandum of law, witness

 declarations, and other evidence contemporaneously filed with this motion.

          As set forth in SBS’ memorandum, a preliminary injunction is necessary to stop the

 Defendants’ theft and misappropriation of SBS’ business, trade secrets, and intellectual property.

 SBS is suffering irreparable harm at the hands of the Defendants and will continue to suffer such

 harm absent injunctive relief.




 724740
Case 1:19-cv-01692-DDD-STV Document 5 Filed 06/12/19 USDC Colorado Page 2 of 3




          Pursuant to governing agreements between the parties, SBS has demanded that Defendants

 submit to mediation. Should mediation fail to resolve all disputes raised by SBS herein or should

 the Defendants refuse to participate, SBS requests that this Court schedule a hearing on this motion

 for preliminary injunction forthwith.

          No bond is proffered as no bond is warranted by the circumstances of this case.

          WHEREFORE, SBS respectfully requests that this Court:

          A.     SCHEDULE this matter for a hearing on an expedited basis, but no sooner than 30

 days from the date of this motion to allow for mediation;

          B.     ENTER a Preliminary Injunction in the proposed form; and

          C.     GRANT any such further relief as the Court deems just and equitable.

                                               Respectfully submitted,

                                               SBS FRANCHISING, LLC

                                               By its attorneys,

                                               ROBINSON WATERS & O’DORISIO, P.C.

 Dated: June 12, 2019                          By: /s/ Harold R. Bruno III
                                               Harold R. Bruno III
                                               Elizabeth Michaels
                                               Robinson, Watters & O’Dorisio, P.C.
                                               1099 18th Street, Suite 2600
                                               Denver, CO 80202
                                               (303) 297-2600
                                               hbruno@rwolaw.com
                                               emichaels@rwolaw.com

                                         W. Daniel Deane (pro hac vice forthcoming)
                                         Nathan P. Warecki ((pro hac vice forthcoming)
                                         Nixon Peabody LLP
                                         900 Elm Street, 14th Floor
                                         Manchester, NH 03101
                                         (603) 628-4000
                                         ddeane@nixonpeabody.com
                                         nwarecki@nixonpeabody.com
                             LOCAL RULE 7.1(a) CERTIFICATION

 724740



                                                  2
Case 1:19-cv-01692-DDD-STV Document 5 Filed 06/12/19 USDC Colorado Page 3 of 3




          Pursuant to Local Rule 7.1(a), counsel for SBS has not conferred with Defendants’ counsel

 because it is filing this motion before service of the Complaint and counsel for SBS does not yet

 know who Defendants’ counsel is.

                                               /s/ Harold R. Bruno III___________________




 724740



                                                  3
